United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-1488
                                 ___________

City of Kansas City, Missouri     *
                                  *
            Appellee,             *
                                  *
David Bahner,                     *
                                  *
            Appellee,             *
                                  * Appeal from the United States
v.                                * District Court for the Western
                                  * District of Missouri.
Housing & Economic Development    *
Financial Corporation,            * [UNPUBLISHED]
                                  *
            Appellee,             *
                                  *
Rosehill Gardens,                 *
                                  *
            Defendant,            *
                                  *
Miguel Tilley,                    *
                                  *
            Appellant.            *
                             ___________

                            Submitted: December 14, 2007
                               Filed: December 21, 2007
                                ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.
      Miguel Tilley challenges the district court’s1order denying his claim for federal
housing relocation benefits. We affirm.

       After an evidentiary hearing, the district court denied Tilley’s claim for
relocation benefits and personal property damages in this receivership action brought
by the City of Kansas City, Missouri (City), against Housing Economic Development
Financial Corporation (HEDFC). On appeal, Tilley challenges the district court’s
credibility determinations and evidentiary rulings. The City and HEDFC urge this
court to affirm and argue that Tilley’s failure to obtain a hearing transcript prevents
consideration of his arguments on appeal. Tilley’s reply brief attempts to introduce
new material and includes an untimely transcript request and an incomplete, unsworn
financial affidavit, and HEDFC has moved to strike it.

        Without a transcript of the hearing, this court cannot review the district court’s
factual findings or any issues involving witness credibility or evidentiary rulings. See
Van Treese v. Blome, 7 F.3d 729, 729 (8th Cir. 1993) (per curiam); Schmid v. United
Bhd. of Carpenters & Joiners of Am., 827 F.2d 384, 385-86 (8th Cir. 1987) (per
curiam). In any event, credibility determinations are within the exclusive domain of
the district court and are virtually unreviewable on appeal. See Chaganti & Assocs.
v. Nowotny, 470 F.3d 1215, 1222 (8th Cir. 2006), cert. denied, 127 S. Ct. 2977
(2007). Thus, we affirm the judgment of the district court, and we deny Tilley’s
untimely and incomplete transcript request. See Fed. R. App. P. 10(b)(1). The motion
to strike is denied as moot.
                         ______________________________




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable John
T. Maughmer, United States Magistrate Judge for the Western District of Missouri.

                                           -2-